Citation Nr: 1828515	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  12-05 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities. 

3.  Entitlement to service connection for peripheral neuropathy, bilateral upper extremities.

4.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable disability rating for bilateral hearing loss prior to September 23, 2014 and in excess of 10 percent disabling thereafter.

6.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with degenerative joint disease.

7.  Entitlement to a disability rating in excess of 20 percent for cervical strain with spondylosis.

8.  Entitlement to a disability rating in excess of 10 percent for radiculopathy, right lower extremity.

9.  Entitlement to a disability rating in excess of 10 percent for radiculopathy, left lower extremity.

10.  Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) prior to May 7, 2010.

11.  Entitlement to an earlier effective date for service connection for tinnitus prior to June 23, 2010.

12.  Entitlement to an earlier effective date for service connection for bilateral hearing loss prior to June 23, 2010.

13.  Entitlement to dependency benefits.


WITNESSES AT HEARING ON APPEAL

Veteran and A. M.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from January 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Veteran and his daughter testified at a videoconference hearing before the undersigned Veteran Law Judge (VLJ) in October 2017 and transcript of the hearing is of record.

The issues of entitlement to increased ratings for neck, back, hearing loss, PTSD, and radiculopathy of the bilateral lower extremities, plus entitlement to service connection for diabetes and peripheral neuropathy of the bilateral lower and upper extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claim for service connection for PTSD was not received before May 7, 2010.

2.  Claims for service connection for hearing loss and tinnitus were not received before June 23, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 7, 2010 for service connection for PTSD have not been met.  38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.204, 3.400 (2017).

2.  The criteria for an effective date prior to June 23, 2010 for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.204, 3.400 (2017).

3.  The criteria for an effective date prior to June 23, 2010 for service connection for tinnitus have not been met.  38 U.S.C. §§ 1115, 5110, 7105 (2012); 38 C.F.R. §§ 3.4 (b)(2), 3.31, 3.204, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Prior to initial adjudication, VA's duty to notify was fulfilled by September 2010 and October 2011 letters.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103 (a) does not require VA to provide notice of this information for newly raised or "downstream" issues, such as claims for increased compensation or earlier effective date following initial grants of service connection for a disability in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) disability records, and indicated private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).



II.  Earlier Effective Date Claims

Here, the Veteran asserts that the effective dates of service connection for PTSD, hearing loss, and tinnitus should be earlier than currently assigned, as he submitted claims in 2005, 2007, and 2008.

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim... of compensation... shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  38 U.S.C.
§ 5101(a) (2012); 38 C.F.R. § 3.151 (a) (2017).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); 38 C.F.R. §§ 3.1 (p), 3.155(a) (2017).  An informal claim must be written and it must identify the benefit being sought.

Although a claimant need not identify the benefit sought "with specificity," some intent on the part of the veteran to seek benefits must be demonstrated.  VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," and extends to giving a sympathetic reading to all pro se pleadings of record.

After a thorough review of the claims file, the recognizes a statement including claims for service connection for PTSD, hearing loss, and tinnitus signed by the Veteran which is dated in June 2008; however, the claims are also time stamped as received by the RO in June 2010.  Prior to this statement, the Veteran also submitted a letter in dated in September 2009, but time stamped as received by the RO in May 2010.  In the letter, the Veteran reported psychiatric symptoms since separation from service.  The RO considered the May 2010 letter an informal claim for service connection for PTSD.  The letter did not refer to hearing loss or tinnitus; therefore, the first indication of claims for service connection for bilateral hearing loss and tinnitus is the June 2010 statement. 

The Board notes that while the Veteran may have signed the letter prior to May 2010, there is no evidence of record that shows a claim for service-connection for PTSD was received by the RO before that date.  Furthermore, while the Veteran may have signed the statement prior to June 2010 (but not received by VA), there is no evidence of record that shows claims for service-connection for bilateral hearing loss and/or tinnitus was received by the RO before that date.  

In regard to the date of the Veteran's filing of claims, in a February 2009 claim for pension benefits, the Veteran denied ever having filed a claim for compensation.  This statement is highly probative evidence against the Veteran's current contention that he had submitted claims for service connection for these three claims prior to 2010.

As noted above, an effective date is assigned based on either when a claim was received or when entitlement arose, whichever is later.  

The Veteran testified that the earlier claims were submitted to his then representative in 2005.  Although sympathetic to the Veteran's contentions, a claim is not filed until it is submitted to VA.  Filing with a representative does not establish the date of claim.  The Board has thoroughly sought the record for evidence that would support assignment of earlier effective dates.  However, the Board is bound by the law and without legal authority to grant the benefits sought.  Absent evidence showing that the claim of service connection for PTSD was received before May 7, 2010 or that the claims of service connection for hearing loss and tinnitus were received before June 23, 2010, entitlement for earlier effective dates cannot be assigned.

In summary, the preponderance of the evidence in the record is against finding that an effective date earlier than May 7, 2010 for service connection for PTSD or an effective date earlier than June 23, 2010 for service connection for hearing loss and tinnitus is warranted.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Entitlement to an earlier effective date of service connection for PTSD prior to May 7, 2010 is denied.

Entitlement to an earlier effective date of service connection for tinnitus prior to June 23, 2010 is denied.

Entitlement to an earlier effective date of service connection for bilateral hearing loss prior to June 23, 2010 is denied.


REMAND

The Veteran has filed a claim for dependency benefits for his wife, S.W.  Dependency benefits were initially denied as the Veteran failed to provide the divorce or dissolution decrees for his and S. W.'s prior marriages.  The Board notes that in an April 2014 VA psychiatric examination he reported he has been divorced for 5 years.  In an April 2016 Declaration of Status of Dependents, the Veteran reported he was married to S. W., and has been since May 2003.  As such, the Board finds a remand is necessary to clarify the Veteran's marital status, and to provide him an opportunity to submit the necessary documents. 

During a November 2017 Board hearing, the Veteran testified worsening hearing loss since his October 2015 VA audio examination.  However, he also stated he has undergone two additional hearing tests since that time, to include one in 2017.  The Board notes that VA treatment records in the file are only dated through September 2016.  As it appears there are additional VA treatment records which are relevant to the Veteran's claims, the Board finds a remand is necessary.  

The Veteran asserts service connection for diabetes and associated neuropathies is warranted as either due to herbicide exposure in service or as incurred during active service.  The Board notes that the majority of the treatment records in the file are only dated from 2008 and it is unclear when the Veteran's diabetes and associated neuropathies initially manifested.  As such, the Board finds the claims must be remanded for any outstanding treatment records related to these claims.  

During a November 2017 Board hearing, the Veteran testified to worsening symptoms in his back, neck, and lower extremities.  As the Veteran's last VA examinations for his service-connected cervical strain, lumbosacral strain, and radiculopathy of the lower extremities was in October 2015, the Board finds new VA examinations are necessary to determine the current severity of the Veteran's service-connected disabilities.  

As the Board is remanding the claims for additional VA treatment records, and the additional VA treatment records may be relevant to the Veteran's claim for an increased rating for PTSD, the claim is also being remanded. 

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to clarify the Veteran's marital status to S.W, to include documentation of S.W.'s divorce decree for her marriage to D.R., as well as copy of his divorce decree from T.W., or otherwise confirm this information.  

2.  With any needed assistance from the Veteran, undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims prior to 2008 and starting February 2016, including from VA facilities and any identified private treatment records.  All actions to obtain the requested records should be documented in the claims file.	

3.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected cervical and lumbar spine disabilities, as well as associated radiculopathy of the lower extremities.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.

4.  After completing directives #1-2, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected hearing loss.  The electronic claims file must be made available to the examiner for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.

5.  Thereafter, the AOJ should review the record and readjudicate the claims, after completing any other development necessary based on the above.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


